Per Curiam:

After a careful consideration of the evidence introduced in this case, a majority of the Court is of the *122•opinion that the findings of fact of the lower court are supported by the evidence; that, under the surrounding circumstances in which the accident in this case occurred, the plaintiffs were not guilty of contributory negligence as a proximate cause thereof; that the sums awarded as compensation for the injuries suffered by the plaintiffs are not excessive; that the court did not abuse its discretion in adjudging the defendants to pay attorney’s fees; and, therefore that the judgment appealed from should be affirmed.
Mr. Justice De Jesús did not participate herein.